Citation Nr: 0911067	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-20 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	United Spinal Association


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty in the 
U.S. Air Force from March 1966 to December 1969.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Newark, New 
Jersey Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and the regulations implementing it apply to the 
instant claims.  While the notice provisions of the VCAA 
appear to be satisfied, the Board is of the opinion that 
further development of the record is required to comply with 
VA's duty to assist the Veteran in the development of the 
facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2008). 

The Veteran served in Vietnam from May 1968 to May 1969.  His 
DD Form 214 also reveals that his military occupational 
specialty (MOS) was administrative specialist.  He seeks 
service connection for bilateral hearing loss and tinnitus, 
alleging that such disabilities arose from his exposure to 
noise trauma from aircraft engines and from mortar attacks in 
Vietnam.

The Veteran's MOS is not one ordinarily associated with 
hazardous levels of noise exposure, and no specific instance 
of his being subjected to exploding mortar round noise trauma 
is documented by the record.  However, his accounts of 
working arrangements in service (including at an air base in 
Vietnam) are not inconsistent with what is known about his 
work environment, and it may be conceded that he was exposed 
to at least some noise trauma in service.

A written statement by the Veteran notes that he received 
treatment for the disabilities at issue at the Bronx VA 
Medical Center (VAMC).  The record includes a listing of 
treatment the Veteran received at the VAMC from March 2001 
through March 2006, including audiology appointments.  From 
the listing, it appears that the report of at least one (May 
2001) audiology clinic visit is outstanding; inasmuch as that 
would apparently be the earliest audiological evaluation of 
the Veteran documented in the record, the report of that 
visit is pertinent evidence in the matters at hand, and must 
be secured.  Notably, VA medical records are constructively 
of record.

Furthermore, in an August 22, 2008 dated statement by Dr. 
O.A.F. submitted in support of the Veteran's claim, that 
physician indicates that the statement is an addendum to a 
previous statement that was based on review of the Veteran's 
records.  The earlier statement has not been associated with 
the claims file, and as such constitutes pertinent evidence 
that is outstanding.  Furthermore, Dr. O.A.F. does not 
indicate what records were reviewed, and clarification is 
necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify the provider(s) of all treatment 
or evaluation he has received for 
bilateral hearing loss and/or tinnitus, 
and to provide the releases necessary for 
VA to secure records of any private 
treatment or evaluation.  The RO should 
obtain for the record copies of the 
complete records of treatment and 
evaluation from all sources identified.  
In particular, the RO should obtain from 
Dr. O.A.F. a copy of the initial report 
mentioned in the addendum dated August 22, 
2008, and also seek an explanation of 
specific records were reviewed in 
conjunction with the preparation of that 
report. In conjunction with this request, 
the Veteran should be advised of the 
provisions of 38 C.F.R. § 3.158(a).  The 
RO should also specifically secure for 
association with the claims file a copy of 
the report of the Veteran's May 31, 2001 
VA audiology appointment.  

2.  The RO should arrange for any further 
development suggested by that sought above 
(to include arranging for another VA 
examination, if necessary based on 
additional evidence received).

3.  The RO should then re-adjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).
 
